588 N.W.2d 142 (1998)
231 Mich. App. 622
EATON FARM BUREAU, Petitioner-Appellant,
v.
TOWNSHIP OF EATON, Respondent-Appellee, and
Michigan State Tax Commission, Intervening Appellee.
Docket No. 186139.
Court of Appeals of Michigan.
Submitted August 25, 1998, at Lansing.
Decided September 25, 1998, at 9:05 a.m.
Released for Publication December 10, 1998.
J. Bradley Ronan, Pontiac, for the Eaton Farm Bureau.
Smith Bros. Law Office, P.C. (by Paul F. Ray and Gregory W. Smith), Grand Ledge, for Eaton Township.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, and Ross H. Bishop, Assistant Attorney General, for the Michigan State Tax Commission.
Before: O'CONNELL, P.J., and FITZGERALD and D.J. KELLY[*], JJ.

ON REMAND
O'CONNELL, P.J.
This case returns to this Court on remand from the Supreme Court, 457 Mich. 886, 586 N.W.2d 232 (1998), asking that we clarify our opinion reported at 221 Mich.App. 663, 561 N.W.2d 884 (1997). We again vacate the order of the Michigan Tax Tribunal and remand for further proceedings.
The facts of this case are set out in our earlier opinion, id. At issue is whether petitioner, a farmer-owned cooperative providing farm-related services that itself owns no farmland and does no farming, comes under the following statutory exemption from liability for personal property taxes:
Property actually being used in agricultural operations and the farm implements held for sale or resale by retail servicing dealers for use in agricultural production. As used in this subdivision, "agricultural operations" means farming in all its branches.... Property used in agricultural operations includes machinery used to prepare the crop for market operated incidental to a farming operation that does not substantially alter the form, shape, or substance of the crop and is limited to cleaning, cooling, washing, pitting, grading, *143 sizing, sorting, drying, bagging, boxing, crating, and handling if not less than 33% of the volume of the crops processed in the year ending on the applicable tax day or in at least 3 of the immediately preceding 5 years were grown by the farmer in Michigan who is the owner or user of the crop processing machinery. [MCL 211.9(j); MSA 7.9(j).]
This Court ruled that the plain wording of the first sentence of this provision, especially when read in light of the history of the statutory wording, indicates no legislative intention to limit the exemption to farmers. 221 Mich.App. at 667-669, 561 N.W.2d 884. We now reiterate that the statutory exemption for personal property actually used in agricultural operations, and farm implements held for sale or resale by retail servicing dealers for use in agricultural production, is not restricted to farmers and applies equally to farmer-owned cooperatives such as petitioner.
Pursuant to the Supreme Court's order of remand, we now revisit and elaborate on the meaning of the third sentence of the above-quoted provision and its applicability to petitioner. Whereas the first sentence generally covers personal property "actually being used in agricultural operations," along with certain farming implements, the third sentence extends the reach of the exemption to personal property less directly involved with farming, while imposing certain conditions on that extension. Significantly, the provision for extending the exemption to chattels that only indirectly relate to farming applies only where a certain volume of the crops processed by the equipment in question is "grown by the farmer in Michigan who is the owner or user of the crop processing machinery." MCL 211.9(j); MSA 7.9(j) (emphasis added). Thus, although petitioner is entitled to the exemption for any personal property directly used in farming, as provided by the first sentence of subsection j, because petitioner is not itself a farmer, any of petitioner's property that is only indirectly used in farming, as described in the third sentence of subsection j, does not come under the exemption.
We reiterate that we vacated the order of the Michigan Tax Tribunal because the tribunal erroneously presumed that the exemptions of subsection j were wholly inapplicable to nonfarmers such as petitioner. 221 Mich.App. at 670-671, 561 N.W.2d 884. On remand, the tribunal is to consider all property for which petitioner is claiming the exemption and issue findings of fact and conclusions of law concerning which items do and do not fall within the exemption. Property directly used in farming operations is exempt, for petitioner or anyone else, along with farm implements held for sale or resale by retail servicing dealers for use in agricultural production. Property only indirectly used in farming operations, as described in the third sentence of subsection j, is exempt only for farmers, and thus petitioner and other nonfarmers do not gain the benefit of that extension of the exemption. We express no opinion concerning which of petitioner's enumerated chattels actually fall under the exemption of subsection j.
Vacated and remanded.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.